Citation Nr: 0803284	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-41 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to increased ratings for tinea veriscolor, 
assigned an initial noncompensable rating prior to March 28, 
2007, and a 10 percent rating effective that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran reports active service from May 1980 to September 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified before a Veterans Law Judge in May 
2005.  A transcript of that hearing is in the record.  In May 
2006, the Board decided other claims and remanded the rating 
of the tinea veriscolor.  The Veterans Law Judge who held the 
May 2005 hearing subsequently left the Board.  In December 
2007, the veteran was notified of his right to have a hearing 
before a currently sitting Veterans Law Judge.  In January 
2008, the Board received the veteran's request to have such a 
hearing at the RO.  Consequently, the case will be remanded 
to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule a travel board hearing before 
a Veterans Law Judge at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

